02/20/2019
               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                        Assigned on Briefs December 3, 2018

                                         IN RE L.T.

                  Appeal from the Juvenile Court for Shelby County
                     No. AA4634         David S. Walker, Judge
                      ___________________________________

                           No. W2018-00931-COA-R3-JV
                       ___________________________________

In this child custody case, father petitioned the court to modify a prior custody order
designating mother as the primary residential parent of their child, L.T. Father alleged
that there had been a material change in circumstance in that mother refused to adhere to
the court’s visitation order on numerous occasions. See Tenn. Code Ann. § 36–6–
101(a)(2)(B) (2018). After a hearing, the court agreed. It held that it was in the best
interest of the child to award joint custody to mother and father, with father designated as
the primary residential parent. Mother appeals. We affirm.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
                            Affirmed; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which RICHARD H.
DINKINS and KENNY ARMSTRONG, JJ., joined.

Aaron S. Ayers, Memphis, Tennessee, for the appellant, D.C.

No appearance by or on behalf of, B.T.

                                         OPINION

                                             I.

       In January 2014, mother, D.C., and father, B.T., had one child together, L.T.
Following her birth, father petitioned the court for visitation rights. On October 20, 2014,
the juvenile court granted father’s petition. His visitation privileges included custodial
rights on alternating weekends and holidays and additional select periods of visitation.
The court awarded each parent regular telephone conversation with the child between
7:00 and 7:15 p.m. on non-custodial nights. On November 19, 2014, the court ordered
father to pay $1,350 per month in child support; the court also awarded mother $11,650

                                            -1-
in retroactive child support. The parents were granted joint custody of the child; mother
was designated the primary residential parent.

        On January 13, 2015, father petitioned the court to modify his visitation due to a
change in his work schedule. On May 8, 2015, while father’s petition was pending,
mother filed a petition to modify visitation alleging that father failed to fulfill several of
his obligations to her and L.T. Mother stated that she moved to Little Rock, Arkansas
with the child, and that father had taken the child out of the state without notifying her.
She alleged that father “neglected child’s medical needs while in his care causing
[mother] to rush her to urgent care within the hour after” L.T. was transferred to her
custody. She further alleged that father failed to provide medical and feeding schedules to
her, as recommended by the court; that father made derogatory remarks about her in front
of the child, on social media, and in front of others; and that on “several occasions
[father] has posted pictures of [L.T.] bathing and nude on his social media accounts.”
Mother requested that she have “sole custody of minor child and [that father have]
specific visitation.”

        On July 29, 2015, the parties appeared for a hearing before a magistrate. At the
conclusion of the hearing, father’s attorney was instructed to prepare and file an order
reflecting the court’s judgment; however, the order was not filed. On January 5, 2016, the
court again instructed the parties to file an order reflecting the court’s July 29, 2015
judgment; on March 16, 2016, the order was filed. The order directed that the parties are
to have joint custody, with mother designated as the primary residential parent. The court
adopted father’s proposed parenting schedule tailored to his non-traditional work
schedule. The court granted the parents alternating two-week periods of residential
parenting time. Both parents were permitted to travel anywhere with the child within the
United States, with notice required for any state other than Tennessee or Arkansas,
including airline information. The court did not require the parties to share childcare
information.

        Mother filed a request for a rehearing before a judge.1 The hearing was held; on
May 12, 2016, the court entered an order reflecting its decision and enumerating
visitation and custodial rights between the parents. The court stated that the parties are to
have joint custody, with mother remaining the primary residential parent. The court
ordered specific dates on which father is to be the residential parent. The court divided
holidays between the parents on even and odd years. In the event father was unable to
exercise any of his holiday-parenting time due to work conflicts, the court permitted
father to make up the lost visitation time. Father was directed to provide mother with at
least 30-day’s notice of any work-schedule changes. Mother was directed to provide
father with L.T.’s therapy schedule; father was similarly directed to provide L.T. with

        1
         See Tenn. Code Ann. § 37-1-107 (permits parties to request a de novo hearing, before a juvenile
court judge, of a matter heard before a magistrate).

                                                  -2-
adequate and appropriate medical care while she was in his care. Father was ordered to
provide L.T.’s feeding and diaper changing schedule to mother. The parties were ordered
to provide each other with contact information for child care providers. Each parent was
granted the right to call and speak with L.T. at 7:00 p.m. each night when the child was in
the care of the other parent or a third-party caregiver, unless it was an exchange day. The
court also noted that the child was allowed to initiate additional calls and ordered that the
parents “not impede or interfere with [L.T.’s] access to either parent by telephone.” The
court acknowledged that father had added L.T. as a qualified military beneficiary.

       On May 31, 2016, about two weeks after the Tennessee court entered its order
granting the parents joint custody, mother testified that she went to the “Attorney
General’s Office” in her home state of Arkansas and obtained a “letter of no contact”
against father. Mother’s justification for obtaining the no-contact letter was that father
harassed mother and he would call “[child] at 6:00 p.m., even though the Court Order
time will be 7:00, his calls will start from 6:00 p.m. until 7:00 p.m. at night.” Despite the
court having granted the parents joint custody, this letter allegedly instructed father to
cease all contact with mother, which, in effect, prevented him from contacting his then
two-year old daughter as well.

       On November 17, 2016, father filed a petition to modify the May 12, 2016 custody
order. He alleged that there had been a material change in circumstance. He stated that
mother “does not foster a positive relationship [between] father and [L.T.]” and that
mother continues to disregard the court ordered visitation schedule frustrating father’s
access to L.T. Father requested that the custody order be modified so that father is
designated as the primary residential parent.

       On April 26, 2017, the court held a hearing on father’s petition. On May 22, 2017,
the court entered an order granting father’s petition to modify the May 12, 2016 order.
The court held that

              mother has willfully and intentionally deprived [L.T.] of a
              meaningful relationship with her father; that she has refused
              to comply with the Court’s visitation order on numerous
              occasions; and that it is in said child’s best interest to be
              placed in the primary custody of her father.

The court permitted the parties to change its visitation order, without the participation of
the court, if both parents agree and the revised schedule is in writing signed by both
parents. Mother filed another request for a rehearing.

      On May 24, 2017, mother also filed a petition for criminal contempt against father.
Therein, she alleged that father has failed to properly meet the child’s medical and


                                            -3-
therapeutic needs. On May 26, 2017, mother filed an emergency petition to modify
custody. Mother alleged that father

             has a history of violence against [mother], that he has not
             disclosed to [mother] who babysits the child, that he has
             medically neglected the child and that father returns the child
             to [mother] with yeast infections. Further, that the father does
             not have a valid driver’s license, that the child is not being
             adequately supervised by the father, that the father has
             informed [mother] that she may not telephone the child if the
             child is upset, and that child suffers from developmental
             delay and that the father was to provide therapy for the child
             and has not done so, and that the child is not eating properly
             when with the father.

On July 21, 2017, mother also filed a motion for recusal of the magistrate. That motion
was denied, because there were no sustainable grounds for the motion, and “[m]oreover,
as a practical matter, the request for a hearing pursuant to Tennessee Code Annotated,
Section 37-1-107(d) requires another judge to hear the case making the motion moot.”

       On April 23, 2018, a hearing was held on mother’s petition for citation for
criminal contempt, on her emergency petition to modify custody, and the rehearing on
father’s petition to modify the court’s May 12, 2016 order. Mother was represented by
counsel. Father appeared pro se. As to the petition for contempt pending against him,
father waived his right to be represented by counsel.

       At the hearing, father explained why he petitioned the court to modify the custody
arrangement:

             [mother’s] refusal to work with my schedule made it difficult
             to see my daughter for more than one weekend a month. It
             has always been my strong desire to co-parent peacefully, but
             unfortunately it takes both sides to cooperate, and [mother’s]
             actions show time and time again that she is only interested in
             the exact opposite.

             She continuously causes me grief with no regard for the
             consequences of her actions, even at the expense of my
             daughter’s well-being…Prior to that Agreed Order I had
             already not seen my daughter for two -- for about two months
             due to [mother’s] refusal to deliver her. [Mother] never did
             comply with the Agreed Order. Nearly every month for the


                                           -4-
next 14 months I drove an hour and a half to Brinkley,
Arkansas, where the exchange was supposed to take place.

Although I knew she wouldn’t be there, I always ended up
breaking my own heart with the hopes that she would be. All
I had were the phone calls, which became more and more
difficult to hear or get a response from my daughter.
Eventually every call went straight to voicemail and had been
that way since mid-2016.

I felt -- I left messages and I texted, but the only response I
got was a letter from the prosecuting attorney in Arkansas
advising me to cease and desist contact with [mother].

At a child support hearing I mentioned that [mother] hadn’t
been delivering [child] for visitation. She claimed that there
was no order for visitation, despite having an Agreed Order,
which was granted six months prior. The Magistrate located
the Order in the file and read it to her in Court. In spite of that
she continued to keep [child] from me for the next nine
months.

Her willful disregard for the Court Order is the same regard
she has for mine and [child’s] relationship, not just mine, but
my family’s, also. She didn’t meet her little brother until he
was 15 months old. I was finally able to get [mother] to Court
for a change of custody hearing after 504 days of not seeing
my daughter.


                      *      *         *


Since the change of custody [mother] has been relentless in
trying to make me out to be an unfit parent. She has called the
police on me and my fiancé several times and Child
Protective Services was called on myself and the baby sitter.
She is constantly claiming that [child] has medical
issues…Sometimes I take [child] to the doctor because
[mother] claims she had issues at her house that she says
started before she picked her up, but nothing would be wrong.



                                 -5-
                                    *      *         *


              She’s even filed a Restraining Order against me with false
              allegations, which resulted in limited communication between
              us. I can’t even tell her if [child] is sleeping when she calls.
              Sometimes I feel so defeated with everything she tries to do
              with me -- do to me, and recordkeeping gets so tiresome…It’s
              been a year since [child] started living with me and now I
              can’t imagine anything any other way. I have been a great
              custodian and parent and will continue to be, despite the
              opposition. I have always tried to be fair and tolerant toward
              [mother] and if there were ever an incident that a visitation
              order did not exist, I would still make sure my daughter had a
              relationship with her mother. I very respectfully ask the Court
              that I remain the custodial parent.

The court asked father why he felt it was in the best interest of the child that he be
designated the primary residential parent. Father testified that he would do as the court
ordered and ensure that mother’s parenting time is honored and that it occurs without
interference. He testified that he wants the child “to have both of us in her life.”

        Mother testified that father’s representations regarding visitation “were false.” She
testified that father voluntarily forfeited his visitation time for various reasons. Mother
testified that L.T. has sensory issues, feeding delays, developmental delays, and other
special needs. Mother argued that father fails to provide the medical and therapeutic
attention necessary to meet the child’s special needs. Mother has experience working
with “multi-handicapped students” and testified that she can and does give L.T. the “best
quality of care.” Father countered that he has asked mother on several occasions for
specific information, medical notes, or other documentation regarding the precise nature
of L.T.’s medical and developmental issues, but that mother largely ignores his requests.
Father testified that he has taken L.T. to the doctor for the purported issues, but that L.T.
does not display any developmental or sensory issues when under his care.

       Following the hearing, the court denied mother’s petition for criminal contempt.
The court held that father had proven a material change of circumstance since the May
12, 2016 order. The court then, in accordance with the factors enumerated in Tenn. Code
Ann. § 36-6-106(a), considered what was in the best interest of the child. In its May 15,
2018 order, the court enumerated its findings, and held that it is in the child’s best interest
that joint custody is granted to father and mother, with father designated the primary
residential parent. Mother appeals.



                                               -6-
                                             II.

       Mother raises the following issues:

              Whether the trial court erred in dismissing mother’s
              emergency petition to modify custody.

              Whether the trial court erred in holding that father
              demonstrated a material change in circumstance, and that
              changing the joint custody arrangement would be in the
              child's best interest.

                                             III.

        The determination of whether a material change in circumstance has occurred, and
whether such a change necessitates a change in the parenting arrangement, are both
questions of fact for the trier of fact. See In re T.C.D., 261 S.W.3d 734, 742 (Tenn. Ct.
App. 2007). We review the trial court's findings of fact de novo on the record, presuming
those findings to be correct unless the evidence preponderates otherwise. Hass v.
Knighton, 676 S.W.2d 554, 555 (Tenn. 1984); Tenn. R. App. P. 13(d). In weighing the
preponderance of the evidence, findings of fact that are based on witness credibility are
given great weight, and they will not be overturned absent clear and convincing evidence
to the contrary. In re Adoption of A.M.H., 215 S.W.3d 793, 809 (Tenn. 2007).

       Trial judges, who have the opportunity to observe the witnesses and make
credibility determinations, are better positioned to evaluate the facts than appellate
judges. Massey–Holt v. Holt, 255 S.W.3d 603, 607 (Tenn. Ct. App. 2007). In addition,
we recognize that “[t]rial courts are vested with wide discretion in matters of child
custody” and that “the appellate courts will not interfere except upon a showing of
erroneous exercise of that discretion.” Koch v. Koch, 874 S.W.2d 571, 575 (Tenn. Ct.
App. 1993). The welfare of the child is the paramount consideration.

                                             IV.

                                             A.

       A petition to modify custody involves a two-part analysis. See Tenn. Code Ann. §
36–6–101(a)(2)(B). First, the court must determine whether there has been a material
change in circumstance since the last custody order. A material change in circumstance
“may include, but is not limited to, failures to adhere to the parenting plan or an order of
custody and visitation or circumstances that make the parenting plan no longer in the best
interest of the child.” Tenn. Code Ann. § 36–6–101(a)(2)(B). The party seeking a change
in the designation of primary residential parent has the burden to establish that a material

                                             -7-
change in circumstance has occurred. Wall v. Wall, No. W2010-01069-COA-R3CV,
2011 WL 2732269, at *22 (Tenn. Ct. App. July 14, 2011). Upon a trial court's finding
that a material change in circumstance affecting the children has occurred, it must then be
determined whether the modification of custody from one parent to the other parent is in
the child's best interests. McClain v. McClain, 539 S.W.3d 170 (Tenn. Ct. App. 2017).

        In mother’s emergency petition, she argues that there has been a material change
in circumstance, such that modification of custody in her favor is in the child’s best
interest. At the hearing, mother’s primary argument was that father violates the court’s
order by medically and therapeutically neglecting their child. She introduced images of
the child’s naked body to evince “scratches and bruises that she had while with her
father.” She testified that the child is frequently returned from father’s care with bruises
and bug bites on her, such that the child would be physically safer with mother. She also
alleged that father fails to care for the child’s teeth. She maintains that issues with the
child, predominately, if not exclusively, occur when the child is in the father’s care.

        Maternal grandmother similarly testified that father neglects the child. She
testified that when the child returns from the father’s care she is

              dirty and sometimes she would just cry and scratch and itch. I
              mean, she would just be itching and scratching and -- and
              several times -- matter of fact, I think it may have been the
              first time we picked her up, she was complaining of her
              vaginal area so we went over to LeBonheur. That was the first
              (inaudible) and we spent several hours there waiting to see a
              doctor. And since then it seems to be an ongoing thing.

Maternal grandmother testified that the daughter returns from father’s care with the same
dirty pair of shoes and that she generally emits a foul odor. She alleged that, since father
has had possession of L.T., the child does not behave normally. Maternal grandmother
testified that the child is now very angry and that her separation anxiety “is just unreal.”
She testified that father’s household is chaotic and lacks structure. She testified that father
works long hours and that his job interferes with his ability to properly care for the child.

       However, and notably, when cross-examined by father, maternal grandmother
admitted that she had never been to father’s house. She admitted that she has never
actually observed how his household is organized, and thus how he cares for the child.
When asked what hours father works, maternal grandmother admitted that she does not
know father’s work schedule.

       After listening to mother’s testimony and observing her demeanor, the trial court
held that she was not credible. This finding is supported by the record. Despite the
allegations in her petition, the record does not indicate that father has a history of

                                             -8-
violence toward mother. There is no credible indication that father medically or
nutritionally neglects the child. The images submitted by mother, as purported evidence
of father’s neglect or abuse, do not support her allegation.2 As stated by father, the minor
scratches, bug bites, and occasional bumps on the child paraded by mother to the court as
medical neglect indicate nothing more than typical marks one might find on an active
four-year old child, if anything. Additionally and significantly, the court held credible
father’s testimony that he does not observe any developmental issues in the child and that
he takes L.T. to the doctor for any issues that he does observe.

       We hold that the evidence before us does not preponderate against the court’s
findings and its holding that mother failed to carry the burden on her emergency petition
to modify custody, in that she failed to evince a material change in circumstance. We
affirm the dismissal of mother’s emergency petition.

        Turning to father’s petition, his primary argument for a material change in
circumstance is that mother refuses to adhere to the court’s visitation schedule. As noted
elsewhere in this opinion, father testified to the several ways that mother has
continuously and persistently frustrated his ability to see his child. As evidence of
mother’s persistent refusal to adhere to the custody order, father presented pictures of
himself at the Brinkley police station unsuccessfully attempting to meet mother for the
custody exchange. Father made purchases and used the receipts as a means of further
evincing his unsuccessful attempts to pick up his daughter for visitation. He also testified
regarding numerous text messages he sent to mother, spanning several months, attesting
to her failure to show up for the court-ordered exchanges. Furthermore, father presented
recordings indicating that his calls were being directed to voicemail during his scheduled
call times.

       Father testified regarding mother’s refusal to provide him with specific medical
information about their daughter. Father stated that when he was finally able to receive
L.T.’s medical records, after he became the custodial parent, he learned about several
medical events mother had not told him about, including that L.T. had bumped her head
in school, that she has two crowns in place of her front teeth, and that she wakes up at
night screaming. Father testified that mother refuses to provide him detailed medical or
developmental information because “she’s trying to set me up for failure.” Again, and
significantly, the trial court “assessed the credibility and demeanor of the witnesses as
they testified,” and held “that father was [the] credible witness.”

       Conversely, mother testified that father is misrepresenting why he was unable to
see his daughter. She testified that the reason father failed to exercise his right to
        2
          The trial court noted, from the bench, its concern regarding the photographs presented as
evidence by mother at the hearing: “mother is taking nude photographs of the child to [] try to build a case
or have evidence in the case. That is concerning for the Court and I find that that’s not appropriate.” See
Tenn. Code Ann. § 36-6-106(15).

                                                   -9-
visitation is that he forfeited his time with the child on several occasions, and that on
other occasions he was otherwise unavailable to care for the child. We note that, even if
we assume, arguendo, that father was unable to exercise his visitation rights at times, as
argued by mother, that would still not have permitted mother to preclude father from
exercising his visitations rights on the occasions when he was able to take custody of the
child.

        Father argued that mother’s position that he forfeited his visitation time was
illogical, because it is not possible to forfeit visitation time that mother was entirely
refusing to allow him to have. At the hearing, father asked mother about this logical
anomaly. Mother simply testified that she had obtained a “no contact order” against
father, and then she summarily denied the existence of a visitation order granting rights to
father during the relevant period:

              [Father]:     I want her to respond if it’s possible for me to
                            forfeit my visitation in June, November and
                            December when she never complied with the
                            Order of February, 2016.

              [Mother]:     I had a No Contact Order and I did not have an
                            Order during that time.

              [Father]:     So but is it possible for me to forfeit my
                            visitation if I wasn’t –

              [Mother]:     I had a No Contact Order and I did not have an
                            Order at that time.


                                         *            *   *


              [Father]:     So -- okay. So just to clarify, in 2016 I didn’t
                            provide -- even thought I didn’t have the child, I
                            didn’t provide therapy for [child] because I did
                            not have insurance. My next question, is that
                            correct?

              [Mother]:     I think it’s important to note that you’re saying
                            2016, but you did see [child] in parts of 2016.

              [Father]:     What parts would that be?


                                             - 10 -
              [Mother]:     If I’m -- let me check the Court Orders. I don’t
                            know which Court Order. We had a letter of no
                            contact May 31st [2016]. I don’t know when the
                            last Court order was done, was it 2015? So you
                            may not, I don’t know what you had in 2016…

Mother’s testimony supports father’s position that she refused to acknowledge father’s
visitation rights for the relevant period. Instead, mother obtained and used a specious no
contact letter to prevent father from communicating with mother, and in effect with his
daughter.

       It is clear from the record that mother has intentionally and unjustly prevented
father’s access to his daughter. Additionally, it is clear from mother’s testimony that she
is unwilling to even consider allowing the child to spend time with her father absent a
court order, and even then her lack of adherence in the past renders her cooperation
dubious. Mother’s intentional obstruction of father’s court-ordered access to the child,
and disregard of the court’s rulings, supports the court’s holding, as to father’s petition,
that a material change in circumstance had occurred.

                                            B.

        Once a material change in circumstance has been established, the court must then
proceed to the second step in the analysis and determine whether the modification sought
is in the child's best interest, in light of the factors enumerated in Tenn. Code Ann. § 36–
6–106(a). Custody determinations “shall be made on the basis of the best interest of the
child.” Tenn. Code Ann. § 36-6-106(a) (2018). To that end, the statute instructs the
court to order

              a custody arrangement that permits both parents to enjoy the
              maximum participation possible in the life of the child
              consistent with the factors set out in this subsection (a), the
              location of the residences of the parents, the child’s need for
              stability and all other relevant factors.

Tenn. Code Ann. § 36-6-106(a); subsection (a) includes the following best interest
factors:

              (1) The strength, nature, and stability of the child’s
              relationship with each parent, including whether one (1)
              parent has performed the majority of parenting
              responsibilities relating to the daily needs of the child;



                                           - 11 -
(2) Each parent’s or caregiver’s past and potential for future
performance of parenting responsibilities, including the
willingness and ability of each of the parents and caregivers
to facilitate and encourage a close and continuing parent-child
relationship between the child and both of the child’s parents,
consistent with the best interest of the child. In determining
the willingness of each of the parents and caregivers to
facilitate and encourage a close and continuing parent-child
relationship between the child and both of the child’s parents,
the court shall consider the likelihood of each parent and
caregiver to honor and facilitate court ordered parenting
arrangements and rights, and the court shall further consider
any history of either parent or any caregiver denying
parenting time to either parent in violation of a court order;

(3) Refusal to attend a court ordered parent education seminar
may be considered by the court as a lack of good faith effort
in these proceedings;

(4) The disposition of each parent to provide the child with
food, clothing, medical care, education and other necessary
care;

(5) The degree to which a parent has been the primary
caregiver, defined as the parent who has taken the greater
responsibility for performing parental responsibilities;

(6) The love, affection, and emotional ties existing between
each parent and the child;

(7) The emotional needs and developmental level of the child;

(8) The moral, physical, mental and emotional fitness of each
parent as it relates to their ability to parent the child. The
court may order an examination of a party under Rule 35 of
the Tennessee Rules of Civil Procedure and, if necessary for
the conduct of the proceedings, order the disclosure of
confidential mental health information of a party under § 33-
3-105(3). The court order required by § 33-3-105(3) must
contain a qualified protective order that limits the
dissemination of confidential protected mental health
information to the purpose of the litigation pending before the
court and provides for the return or destruction of the

                            - 12 -
              confidential protected mental health information at the
              conclusion of the proceedings;

              (9) The child’s interaction and interrelationships with
              siblings, other relatives and step-relatives, and mentors, as
              well as the child’s involvement with the child’s physical
              surroundings, school, or other significant activities;

              (10) The importance of continuity in the child’s life and the
              length of time the child has lived in a stable, satisfactory
              environment;

              (11) Evidence of physical or emotional abuse to the child, to
              the other parent or to any other person. The court shall,
              where appropriate, refer any issues of abuse to juvenile court
              for further proceedings;

              (12) The character and behavior of any other person who
              resides in or frequents the home of a parent and such person’s
              interactions with the child;

              (13) The reasonable preference of the child if twelve (12)
              years of age or older. The court may hear the preference of a
              younger child upon request. The preference of older children
              should normally be given greater weight than those of
              younger children;

              (14) Each parent’s employment schedule, and the court may
              make accommodations consistent with those schedules; and

              (15) Any other factors deemed relevant by the court.

Tenn. Code Ann. § 36-6-106(a).

        None of the above factors were held by the court to favor mother. The court held
that factors two (2), nine (9), ten (10), and eleven (11) favor father. The above discussion
elucidates the fact that the evidence does not preponderate against the trial court’s
conclusion that father is the parent who most demonstrates the willingness to continue to
facilitate and encourage a healthy relationship between the child and the other parent. See
Tenn. Code Ann. § 36-6-106(a)(2). In addition, the record supports the trial court’s
findings as to the additional factors favoring father. Accordingly, the trial court did not
abuse its discretion in holding that designating father as the primary residential parent is
in the best interest of the child.

                                           - 13 -
                                        V.

       The judgment of the trial court is affirmed. Costs on appeal are taxed to the
appellant, D.C. Case remanded for enforcement of the trial court’s judgment and
collection of costs assessed below.



                                                _______________________________
                                                CHARLES D. SUSANO, JR., JUDGE




                                       - 14 -